Title: To George Washington from Josef Yznardi, Sr., 20 January 1794
From: Yznardi, Josef Sr.
To: Washington, George


          
            Very Honorable and respectable Sir, of my particular esteem:
            Rota [Spain] 20th January 1794.
          
          Having present to my mind the obligations that a Father contracts when favors are
            bestowed on his Children, because the latter ought to be imitators of their originals in
            good actions, I cannot do less than make known my acknowledgements for the multiplied
            favors which Joseph Yznardy Joven (who is my Son) has received from Your Excellency, and
            more especially, for the very great one of having given him the appointment of Consul of
            your Republic in the Port of Cadiz and its dependencies. That he may not forfeit the
            good opinion that he has deserved from the Senate and Congress, I shall give him on my
            part all the necessary assistance in this respect; as in effect,
            I shall relinquish the conveniences of my House; and the satisfaction that my fortune
            and family afford me, for two years, to place myself at his side, and with serious
            reflections, and my advice direct his conduct and proceedings in the discharge of his
            Duty. His Youth may be the cause of some emulation in him;
            besides it will be a great satisfaction to me to direct his conduct. Your Excellency
            will deign to believe that the advice and necessary aid requisite for the protection of
            the Commerce of those States shall not be wanting as long as my said Son shall continue
            in the Office, to whom I pray, Your Excellency, to continue your favor and Protection,
            assuring you that my actions will correspond with my offers. I have the honor of
            tendering my services to Your Excellency with all respect, praying God to lengthen your
            important Life for many years. Most Excellent Sir I Kiss Your Excellency’s hands, Your
            humble Servant
          
            Joseph Yznardi
          
        